Citation Nr: 0635568	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for pruritis 
with post inflammatory hypo and hyperpigmentation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty May 1972 to November 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in Cleveland, Ohio that have denied 
an increased rating for pruritis with post inflammatory hypo 
and hyperpigmentation.

The veteran was afforded personal hearings at the RO in 
February 2000, and before the undersigned Veterans Law Judge 
in September 2001 sitting at St. Petersburg, Florida.  The 
transcripts are of record.

This case was remanded by decisions of the Board dated in 
January 2001, December 2001 and May 2004. 


FINDING OF FACT

Pruritis with post inflammatory hypo and hyperpigmentation is 
manifested by exfoliation and itching, sometimes involving an 
extensive area, to include some exposed areas; no constant 
exudation or itching, marked disfigurement, ulceration, 
extensive foliation, crusting, systemic or nervous 
manifestations, exceptional repugnance, use of 
corticosteroids, or exposure from 20 percent to 40 percent of 
the entire body or 20 percent to 40 percent of exposed areas 
affected is clinically demonstrated.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for pruritis with post 
inflammatory hypo and hyperpigmentation have been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected skin disorder are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating 

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  This 
discussion also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2002, June 2004, and August 2005, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  The appellant has not been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date should service connection be granted, 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither a rating issue nor an effective date question is now 
before the Board.  Consequently, the Board does not find that 
a remand is necessary in this regard.  

The Board would also point out that although sufficient 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim on appeal.  Extensive VA clinical 
records have been requested and associated with the claims 
folder.  The case was remanded for further development on 
three occasions.  The appellant underwent a number of VA 
examinations over the course of the appeal, most recently in 
September 2005.  He has been afforded two personal hearings 
during the appeal period.  Under the circumstances, VA does 
not have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Evidence

Service connection for pruritis with post inflammatory hypo 
and hyperpigmentation was granted by rating action dated in 
August 1993.  A noncompensable evaluation has been in effect 
since the date of the grant.  The veteran most recently 
attempted to reopen his claim for an increased rating for 
service-connected skin disability in July 1998.

The appellant was afforded a VA skin examination in November 
1998 and stated that when he became nervous, he starting 
itching for no apparent reason.  He related that he had been 
taking medications that included Benadryl, as well as using a 
menthol cream.  He indicated that he had been prescribed 
Mycelex in the past.  Examination disclosed residual small 
circular, slightly hyperpigmented lesions on the back.  There 
was no excoriation.  No hypopigmented skin was noted.  No 
active dermatitis was observed.  Photographs were ordered.  
On VA dermatology examination in November 1999, the veteran 
related that he was currently being followed in the 
outpatient dermatology clinic and had been prescribed 
hydroxyzine tablets.  He stated that he had itching of the 
back, trunk, and upper extremities that was painful at times.  
On examination, it was reported that there did not appear to 
be any crusting or ulceration.  There was some dry skin of 
the trunk and upper arms.  Photographs were obtained.  A 
diagnosis of eczema of the back, chest and arms was rendered.  

On personal hearings in February 2000 and September 2001, the 
veteran presented testimony to the effect that he had 
recurrent skin symptoms, primarily itching, that was intense 
at times and caused occasional infection when he scratched.  
He stated that he was currently on hydroxyzine to help 
control itching.  

The appellant was afforded a VA skin examination in October 
2002.  He stated that he continued to have flare-ups of 
itching that were worse in summer, and that he continued to 
use hydroxyzine that provided temporary relief.

Physical examination revealed small patchy 0.5 to one 
centimeter-sized areas with scaliness and slight erythema.  
There were four to five areas on the buttocks with scaliness, 
and a two to three centimeter patchy scaly area of the lower 
back with scaliness.  No ulceration, exfoliation or crusting 
was present.  The examiner stated that there were no systemic 
or nervous manifestations.  A diagnosis of eczema was 
rendered.  On VA skin disease examination in May 2003, the 
veteran was observed to have some hyperpigmentation of the 
right shoulder and shoulder blade.  It was reported that he 
did not have any patchy areas or hives or tawny areas of skin 
tone of the back, shoulder, arms or legs at that time.  It 
was noted that photographs were obtained.

The appellant was most recently afforded a VA compensation 
and pension examination in September 2005.  He related that 
he had an intermittent very pruritic rash that had gotten 
progressively worse over the years.  He denied ever having 
any light therapy or side effects from treatment.  It was 
noted that his current treatment was hydroxyzine, but that he 
had a history of using corticosteroid creams over the years.  
It was reported that there were no systemic symptoms such as 
fever or weight loss.  

Upon examination, it was reported that the appellant had some 
very dry, flaky and somewhat scaly skin.  There was no 
evidence of papules or vesicles.  No areas of erythema were 
noted.  Some scattered acne and comedones were observed on 
the back.  It was reported that there was no scarring or 
disfigurement.  Photographs were taken.  A diagnosis was 
provided of eczema affecting 10 percent or the head, face, 
neck and hands, and affecting less than two percent of the 
entire body. 

VA outpatient clinical records dated between 1998 and 2004 
reflect that the veteran received periodic treatment for skin 
symptoms.  A VA hospital discharge summary in July 1998 
indicated that he had been prescribed hydroxyzine for 
itching.  In August 1998, it was recorded that chronic 
itching had been decreased with use of medication.  In 
September 1999, it was reported hat he was itching all over 
and that the groin area was raw.  The appellant was observed 
to be scratching during the examination.  It was noted in 
that same month that he had been prescribed an anti-pruritic 
lotion as well as a 10 percent solution of urea lotion.  An 
assessment of dermatitis was recorded on a clinic entry in 
October 2001.  VA outpatient clinic notes dated between 
September and November 2004 show that appellant was seen for 
itching and dryness, and continued to be prescribed several 
medications for skin symptoms.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In the instant case, the RO has evaluated the service-
connected skin disorder under the diagnostic code for eczema 
that relates to the location, extent, and repugnance or 
otherwise disabling character of manifestations. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

The Board notes that the schedular rating criteria for 
dermatological disorders changed during the course of this 
appeal. See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) codified at 38 C.F.R.§ 4.118 
(2006).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) resulted in the assignment 
of a noncompensable evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  A compensable rating of 10 percent 
required evidence of exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating required evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating necessitated evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance. Id.

According to the revised rating criteria of 38 C.F.R. 
§ 4.118, Code 7806 (2006), a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure of at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. Id.

Alternatively, the veteran's skin disorder may be rated under 
38 C.F.R. §§ 4.118, Diagnostic Code 7817 (2006) for 
exfoliative dermatitis which provides that a 10 percent 
rating is warranted for exfoliative dermatitis where there is 
any extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy is required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating warrants any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
there is generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period. Id.

Legal Analysis

The evidence dating from 1998 reflects that the veteran's 
service-connected skin disorder has been characterized by 
intermittent flare-ups of skin symptomatology.  His symptoms 
are shown to encompass continuing pruritis, sometimes 
intense, primarily affecting areas of the upper torso, 
including the groin, with residual symptoms of flaking, 
scaling and hyperpigmented skin.  It has been reported that 
there is involvement of exposed areas of the body including 
the face and arms.  The Board notes that although no active 
inflammation was observed on VA examinations over the course 
of the appeal, residuals symptoms including generalized 
hyperpigmented patches indicate a recurring pruritic process.  
Chronic dermatitis has also been diagnosed.  The record 
reflects that both systemic and topical medication has been 
prescribed for his symptoms.  In view of such findings, the 
Board is of the opinion that former criteria for Diagnostic 
Code 7806 (2006) is more favorable to the veteran, and that 
his skin symptoms have included inflammation, dryness, 
exfoliation, hyperpigmentation and itching involving an 
extensive area, to include some exposed areas, which more 
nearly approximate the criteria for a 10 percent disability 
rating.  The benefit of the doubt is resolved in favor of the 
veteran in this instance.

The record reflects, however, that although the veteran 
experiences the symptoms cited above, it is not shown that 
there is substantial involvement of any exposed areas, nor 
has a constant inflammatory process been clinically 
indicated.  The veteran's recurring skin symptoms appear to 
abate with treatment.  There is no evidence of marked 
disfigurement.  The disability is primarily confined to non-
exposed areas and is not shown to approximate the percentage 
requirements for an evaluation in excess of 10 percent under 
the new criteria.  No constant exudation or itching, 
extensive lesions, ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, exceptional 
repugnance, or exposure from 20 percent to 40 percent of the 
entire body, or 20 percent to 40 percent of exposed areas 
affected is clinically demonstrated for which a 30 percent 
disability evaluation might be warranted under both the old 
and new criteria for skin disability.  The Board notes that 
although the appellant indicated on VA examination in 2005 
that he had been treated with corticosteroids, there is no 
documentation of this medication having been prescribed or 
administered during the appeal period.

Under the circumstances, the Board thus finds that the 10 
percent disability rating adequately contemplates the current 
degree of disability associated with the service-connected 
skin disorder, and that a disability rating in excess of such 
is not warranted.  




ORDER

A 10 percent rating for pruritis with post inflammatory hypo 
and hyperpigmentation is granted subject to controlling 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


